Citation Nr: 0913070	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the Veteran's claim of entitlement to 
service connection for hemorrhoids.  The Veteran perfected a 
timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in December 
2007, the Veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  However, in a 
February 2008 statement, the Veteran withdrew his request for 
a hearing.  38 U.S.C.A. § 20.704(e) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 
2002).  

The Veteran essentially contends that he began suffering from 
hemorrhoids while he was on active duty and he maintains that 
he continued to have problems after his discharge from 
service.  The Veteran stated that while he did not go to a 
doctor for treatment, he self-medicated with over-the-counter 
medications during the years since service.  

The Veteran's service treatment records indicate that a small 
palpable internal hemorrhoid was noted on separation 
examination in March 1987.  Post service medical records show 
diagnoses of hemorrhoids.  These records show that the 
Veteran was seen at the Central Coast Gastroenterology clinic 
in August 2004 with complaints of rectal bleeding for the 
past 5 years.  Examination revealed 2 external hemorrhoidal 
tags; the assessment was rectal bleeding.  Similar findings 
were noted in a June 2005 treatment report from Dr. T.L.; the 
assessment was skin tags.  A January 2007 treatment report 
noted an assessment of hemorrhoids.  

There is in-service notation of hemorrhoids at separation, 
the Veteran has provided credible evidence of continuity of 
symptomatology capable of lay observation and there is a 
current diagnosis.  On remand, the Veteran is to be afforded 
a VA examination to determine the nature and etiology of his 
hemorrhoid condition.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
currently present hemorrhoids.  The 
claims folder must be made available to 
the examiner for review.  Prior to the 
examination, the examiner should review 
the claims folder, including the 
Veteran's service medical records, 
particularly noting the March 1987 
separation examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
Based on the examination and review of 
the record, the examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found hemorrhoids are 
related to the Veteran's service.  The 
examiner must provide a rationale for any 
opinion reached with reference to the 
relevant evidentiary record and 
applicable medical principles.  

2.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for hemorrhoids.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


